department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel number info release date index number cc intl br dbergkuist cor-111431-01 dear this is in response to your letters to irwin halpern dated february and date in which you requested certain general information concerning the interaction between the definition of gross_income under sec_61 of the internal_revenue_code and the source_of_income rules in sec_861 through of the internal_revenue_code on date the internal_revenue_service published notice_2001_40 i r b which provides in part that the internal_revenue_service and the treasury_department are aware that certain persons are promoting the view that u s citizens and residents are not subject_to tax on their wages and other income earned or derived within the united_states based on the claim that the internal_revenue_code imposes taxes only on income derived from certain foreign-based activities the service and treasury are issuing this notice to inform taxpayers that this reporting position has no basis in law a copy of notice_2001_40 is attached as notice_2001_40 addresses the issues raised by your inquiry we have provided you with all the general information we have on this topic sincerely barbara a felker i d chief branch office of the associate chief_counsel international
